EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janice Kugler DeYoung on 11/04/2021.

The application has been amended as follows: 
In the title, before: “Methods” please insert:
-- Compositions and --.

In the claims:
Please replace claim 1 with the following:
-- A composition comprising one or more inhibitory nucleic acids that comprises a siRNA or a locked nucleic acid (LNA) that bind to and reduce expression or activity of C-X3-C chemokine ligand 1 (CX3CL1), encapsulated within or linked to an endothelial cell delivery vehicle that comprises a lipid nanoparticle that comprises 7C1 nanoparticles, 

In claim 3, line 1, after: “claim”, please delete: “2) and replace it with:
-- 1 --.

Please cancel claims 2, 4, 6, and 7.

The allowed claims are: 1, 3, 8-19, and 23-24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant amended the claims and successfully argued against the rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647